Filed 3/3/22 Elias v. Jensen CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 DAVID ELIAS,

      Plaintiff and Appellant,                                         G060098

           v.                                                          (Super. Ct. No. 30-2018-00980796)

 SUZANNE JENSEN, as Cotrustee, etc.,                                   OPINION
 et al.,

      Defendant and Respondent.



                   Appeal from an order of the Superior Court of Orange County, Kim R.
Hubbard, Judge. Dismissed. Motion to dismiss appeal. Granted. Request for
supplemental authorities. Denied.
                   David Elias, in pro per.
                   Law Offices of Krishna Gulaya and Krishna Gulaya, in pro per.


                                      *                  *                  *
              David Elias appeals from the trial court’s order granting respondent
                                                             1
Krishna Gulaya’s motion to withdrawal as Elias’s attorney.       Gulaya filed a motion to
dismiss the appeal. As explained below, we conclude the trial court’s order is
nonappealable and accordingly, we dismiss the appeal.


                                              I
                       FACTUAL AND PROCEDURAL BACKGROUND
              Gulaya represented Elias in a probate matter. On November 23, 2020,
Gulaya moved to be relieved as counsel.
              At the hearing on Gulaya’s withdrawal motion, the trial court noted it had
not seen an opposition. Nevertheless, the court heard Elias’s objections to the withdrawal
motion. Elias acknowledged filing recent pleadings on his own, stating he had “demoted
[Gulaya] to co-counsel.” He also acknowledged filing a complaint against her with the
State Bar. The trial court granted the withdrawal motion, stating: “Sir, we are not going
to force her to continue to represent you when you are filing documents under your own
name, without your attorney’s input at all, and when you have filed a complaint against
her with the State Bar.”



1
  After briefing was completed and the matter set for oral argument, Elias filed a
document entitled “Appellant’s Request for Supplemental Authorities.” We deny the
request because it fails to comply with California Rules of Court, rule 8.254, which
provides: “(a) If a party learns of significant new authority, including new legislation,
that was not available in time to be included in the last brief that the party filed or could
have filed, the party may inform the Court of Appeal of this authority by letter.” Rule
8.254 also provides: “(b) . . . No argument or other discussion of the authority is
permitted in the letter.” Elias’s supplemental letter cites authority that was available at
the time he filed his reply brief, and it includes argument and discussion. We also decline
to treat the letter as supplemental briefing because under California Rules of Court, rule
8.200, (a)(4), “No other brief may be filed except with the permission of the presiding
justice, unless it qualifies under (b) [supplemental briefing following remand from
Supreme Court] or (c)(7) [amicus briefs].”

                                             2
                                               II
                                          DISCUSSION
              In general, an order granting an attorney’s motion to withdraw that does not
direct any payment of money or the performance of any act is not appealable. (Messih v.
Lee Drug, Inc. (1985) 174 Cal.App.3d 312, 315 (Messih); see also Conservatorship of
Rich (1996) 46 Cal.App.4th 1233, 1236 [order denying motion to substitute one attorney
for another is not an appealable order].) The order here neither directed payment of
money or performance of an act, nor is listed among the orders made appealable under
Probate Code sections 1300 and 1304. Thus, the order allowing Gulaya to withdraw is
not appealable.
              The order is reviewable “immediately only by way of a petition for
extraordinary writ.” (Messih, supra, 174 Cal.App.3d at p. 315.) We decline to treat the
appeal from the attorney withdrawal order as a petition for extraordinary writ because
Elias presents no reason for us to do so. (Id. at p. 315, fn. 4; Estate of Weber (1991)
229 Cal.App.3d 22, 25 [“A petition to treat a nonappealable order as a writ should only
be under extraordinary circumstances, ‘“compelling enough to indicate the propriety of a
petition for writ . . . in the first instance.”’”].) In Elias’s opposition, he argues dismissal
should be denied because Gulaya breached her fiduciary duties to him and colluded with
opposing counsel. But if Elias’s allegations against Gulaya are true, the trial court did
not abuse its discretion when it concluded Elias should not be represented by a conflicted
attorney with whom he has a present disagreement. (Manfredi & Levine v. Superior
Court (1998) 66 Cal.App.4th 1128, 1133 [“The determination whether to grant or deny a
motion to withdraw as counsel lies within the sound discretion of the trial court”].)




                                               3
                                           III
                                      DISPOSITION
             The appeal is dismissed. No costs are awarded.



                                                 ZELON, J.*

WE CONCUR:



O’LEARY, P. J.



MOORE, J.



*Retired Justice of the Court of Appeal, Second Appellate District, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                            4